DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 30-32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally examined claims were drawn to an embodiment wherein the one or more previously-recorded brain states were that of the user of whom a current brain state was being generated. Claims 30-32 are drawn to a different embodiment, one wherein the one or more previously-recorded brain states are that of multiple users different than the user of whom a current brain state is being generated.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 30-32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14, 15, 22, 25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al.’163 (US Pub No. 2016/0220163 – previously cited) in view of John et al.’553 (US Pub No. 2011/0172553 – previously cited) further in view of in view of Gevins et al.’751 (USPN 4,736,751 – previously cited) further in view of Selvaraj et al.’411 (US Pub No. 2015/0164411– previously cited) further in view of Hogan’495 (US Pub No. 2003/0158495).
Regarding claims 1 and 8, Figure 1 of Yamada et al.’163 discloses a system for generating an indication of a user’s brain state relative to a stored, user-selected brain state, the brain states being determined based on EEG data generated by an EEG sensor connected to the user (see ABSTRACT, and section [0152]), the system comprising: a hardware processor (section [0074]); and a non-transitory machine readable storage medium encoded with instructions executable by the hardware processor, which when executed cause the system to be configured to: store one or more brain states of a user (Figures 3, 4, and 14 show the stored brain states); generate a user interface to allow a user to select a target brain state (sections [0039] and [0273], and see Figure 14); receive a selection from the user of a target brain state (sections [0039] and [0273], and see Figure 14); receive first raw EEG data of the user from at least one EEG sensor (sections [0152] and [0160-0161]); process the first raw EEG data of the user (section [0160-0161]); generate a current brain state based on the processed first raw EEG data (sections [0152] and [0160-0161]); compare the current brain state to the user selected target brain state (Figure 7, step ST107, and sections [0195-0196]) by: training a machine learning model with the user selected target brain state, providing the current brain state as an input to the trained machine learning model, wherein the trained machine learning model outputs a result of a comparison of the current brain state to the user selected target brain state responsive to the input (Figure 7 is considered a machine learning model, and section [0160] teaches training the model using the target brain states), and presenting an output to the user on an output device based on the comparison of the current brain to the user selected target brain state (Figure 7, step ST110, and sections [0197-0200]), wherein the output comprises a visual output and/or an aural output (section [0163]).
Yamada et al.’163 discloses all of the elements of the claimed invention, as discussed above, except for explicitly stating that the stored brain states are previously recorded brain states. Official notice is being taken that the stored brain states would be based either on previously recorded brain states of the user or from another individual or population of individuals, and that it is well known in the art to compare real-time data of a user to either stored self-norm data (data from the user) or stored population data (data derived from a population of individuals). John et al.’553 teaches comparing a user’s EEG data to either self-norm control data or population-norm data in order to determine what state the user is in (see ABSTRACT, and sections [0028-0029]). The self-norm data includes EEG data taken from the user when the user is in different states (section [0029]). Based on this teaching by John et al.’553, and based on what is well known in the art, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system and method of Yamada et al.’163 to include storing one or more previously-recorded brain states of the user. The modification to Yamada et al.’163 would merely be combining prior art elements according to known methods to yield predictable results (determining a user state by comparing real-time user data to stored data obtained from the user).
Yamada et al.’163 in view of John et al.’553 discloses all of the elements of the current invention, as discussed above, except for training the machine learning model with metadata. Gevins et al.’751 teaches storing EEG electrode location information along with acquired EEG signals in order to indicate the brain sites that give rise to the acquired EEG activity (see ABSTRACT). Selvaraj et al.’411 teaches training a classifier based on sensor location in order to correctly predict a patient state based on a sensor’s location (section [0065]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system and method of Yamada et al.’163 in view of John et al.’553 to include storing EEG sensor location information along with the determined current brain state and the stored target brain states as it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Yamada et al.’163 in view of the teaching of Gevins et al.’751 would allow the system and method of Yamada et al.’163 to associate the stored target brain states with particular brain regions that give rise to the EEG activity indicative of the target brain states. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system and method of Yamada et al.’163 in view of John et al.’553 further in view of Gevins et al.’751 to be configured to train the machine learning model (a classifier) with the EEG sensor location information, as taught by Selvaraj et al.’411, since it would allow more accurate machine learning models to be created based on the location of the EEG sensor.
Yamada et al.’163 in view of John et al.’533 further in view of Gevins et al.’751 discloses all of the elements of the current invention, as discussed above, except for determining differences between multiple brainwave spectral components of the current brain state and corresponding brainwave spectral components of the user selected target brain state, wherein the output includes a graphical display representing the determined differences between the multiple brainwave spectral components of the current brain state and corresponding brainwave spectral components of the user selected target brain state. Hogan’495 teaches providing a user visual feedback, in the form of a graphical display, that represents determined differences between spectral components (frequency) of a current EEG signal and a target EEG signal. The visual feedback is used to train the user to modify the electrical activity of one or more areas of their brain to achieve a target mental state (section [0010]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system and method of Yamada et al.’163 in view of John et al.’533 further in view of Gevins et al.’751 to include providing a graphical display representing the differences between the spectral components of the user’s current brain state and corresponding spectral components of the selected target brain state, as Hogan’495 teaches that providing this type of visual feedback would help train the user to achieve their target brain state.
Regarding claims 7 and 14, Figure 3 and section [0160] of Yamada et al.’163 teach that processing the first raw EEG data of the user comprises isolating at least one spectral brain wave component (beta, theta, alpha waves) of the first raw EEG data of the user. 
Regarding claims 22 and 25, Figure 3 and section [0160] of Yamada et al.’163 teach that the brain states are stored with corresponding labels (“relaxation”, “concentration”, “excitement, surprise, activeness”, “joy”, “sorrow”), and Figure 14 and section [0273] teach that the user interface is configured to present options to the user to select a stored brain state based on the labels associated with the stored brain states.
Regarding claims 15 and 28, the sections of Yamada et al.’163 cited above, along with the description of Figure 7, and as modified by John et al.’553, Gevins et al.’751, Selvaraj et al.’411, and Hogan’495, disclose a method comprising the steps recited in the claims.
Claims 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al.’163 in view of John et al.’553 further in view of Gevins et al.’751 further in view of Selvaraj et al.’411 further in view of Hogan’495, as applied to claims 1, 8, and 15, further in view of Popovic et al.’859 (US Pub No. 2011/0105859 – previously cited).
Yamada et al.’163 in view of John et al.’553 further in view of Gevins et al.’751 further in view of Selvaraj et al.’411 further in view of Hogan’495 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for the output comprising an alert when the current brain states corresponds to the user selected target brain state. Popovic et al.’859 teaches providing positive feedback to a user, in the form of haptic, optical, or auditory feedback, if the user achieves a target state (section [0074]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system and method of Yamada et al.’163 in view of John et al.’553 further in view of Gevins et al.’751 further in view of Selvaraj et al.’411 further in view of Hogan’495 to include providing positive feedback (an alert) to the user when the current brain state corresponds to the user selected target brain state as it would merely be combining prior art elements according to known methods to yield predictable results. The modification to Yamada et al.’163 in view of the teaching of Popovic et al.’859 would let the user know when they have achieved their selected target brain state.
Claims 23, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al.’163 in view of John et al.’553 further in view of Gevins et al.’751 further in view of Selvaraj et al.’411 further in view of Hogan’495, as applied to claims 1, 8, and 15, further in view of Coleman et al.’010 (US Pub No. 2015/0199010 – previously cited).
Yamada et al.’163 in view of John et al.’553 further in view of Gevins et al.’751 further in view of Selvaraj et al.’411 further in view of Hogan’495 discloses all of the elements of the current invention, as discussed in paragraph 4 above, except for associating and storing a user selected label for a user-initiated captured brain state. Coleman et al.’010 teaches allowing a user to customize labels for their own captured brain state (sections [0161] and [0165]). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the system and method of Yamada et al.’163 in view of John et al.’553 further in view of Gevins et al.’751 further in view of Selvaraj et al.’411 further in view of Hogan’495 to be configured to capture a brain state upon request by the user, store the captured brain state, and allow the user to associate a label with the captured brain state, as taught by Coleman et al.’010, since it would allow the user to customize the target brain states to their specific EEG recordings. 

Response to Arguments
Applicant’s amendments to the claims have overcome the previous rejections of the claims under 35 U.S.C. 112(b). Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because they do not apply to the combination of references being used in the current Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Donoghue et al.’366 (US Pub No. 2005/0203366) and Sriram et al.’345 (US Pub No. 2019/0269345) both teach providing visual feedback to a user that represents a determined difference between a current output and a desired output.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791